Case 21-10315      Doc 98   Filed 04/09/21 Entered 04/09/21 07:37:19   Desc Main
                             Document     Page 1 of 19



              UNITED STATES BANKRUPTCY COURT
                 DISTRICT OF MASSACHUSETTS
                       EASTERN DIVISION
 _______________________________
                                )
 In re:                         )
                                )
 SHAMROCK FINANCE LLC,          )
                                )   Chapter 11
                Debtor          )   Case No. 21-10315-FJB
 _______________________________)

            UNITED STATES TRUSTEE’S MOTION
       FOR ORAL EXAMINATION OF MR. KEITH HARRIS
             AND PRODUCTION OF DOCUMENTS
               UNDER FED. R. BANKR. P. 2004
     (WITH CERTIFICATES OF SERVICE AND CONFERENCE)
         (EMERGENCY CONSIDERATION REQUESTED)

       William K. Harrington, the United States Trustee for Region 1, moves the

 Court to order:

           Mr. Keith Harris to appear by remote
            videoconference (Microsoft Teams, which can be
            joined by browser, upon invitation) for an oral
            examination on Friday, April 16, 2021 beginning
            at 10:00 a.m.; and

           Mr. Harris to produce the documents described in
            the attached Exhibit “A” (“Documents”) by
            electronic means in pdf format, including by drop
            box, Microsoft OneDrive folder share, email or
            some other mutually convenient method agreed
            upon by the parties, at or before 12:00 p.m. Noon
            on Monday, May 24, 2021.

       As set forth below, the United States Trustee requests that the Court

 schedule this motion for an emergency hearing. MLBR 9013-1(g).


                                        1
Case 21-10315      Doc 98   Filed 04/09/21 Entered 04/09/21 07:37:19        Desc Main
                             Document     Page 2 of 19



       In support, the United States Trustee states:

 JURISDICTION, VENUE AND LEGAL BASIS FOR RELIEF

       1.       The Court has jurisdiction over this matter under 28 U.S.C. §§ 157

 and 1334.

       2.       This is a core proceeding under 28 U.S.C. § 157(b)(2)(A).

       3.       Venue is proper in this court under 28 U.S.C. §§ 1408 and 1409.

       4.       The legal basis for relief includes 28 U.S.C. §§ 586(a)(3) and 11

 U.S.C. §§ 307, 521 and 727(a), Fed. R. Bankr. P. 2004 and MLBR 9013-1(g).

 FACTS

       A.       The Debtor sells $17,444,233.39 in secured promissory notes
                to 86 individuals prior to the petition date.

       5.       The Debtor filed its voluntary chapter 11 petition on March 12,

 2021. Docket #1.

       6.       In support of its first day motions to use cash collateral (Docket

 #4), to pay pre-petition wages (Docket #5), to waive the requirements of 11

 U.S.C. § 345 (Docket #6) and to impound its “active customer list” under 11

 U.S.C. § 107 (Docket #7), the Debtor submitted the declaration of Mr. Kevin

 Devaney, its sole member and manager. Docket #3.

       7.       Mr. Devaney stated under penalty of perjury that:

             a. the Debtor is engaged in the business of providing floor
                plan financing to car dealerships located primarily in
                Massachusetts. Id. at 2.


                                          2
Case 21-10315   Doc 98    Filed 04/09/21 Entered 04/09/21 07:37:19         Desc Main
                           Document     Page 3 of 19



         b. each car dealership customer “execute[s] a Floorplan Note
            and Loan and Security Agreement and related documents
            collectively known as the Floorplan Agreement . . . .” Id.;

         c. to secure its obligations under the Floorplan Agreement,
            each car dealership customer “grants to Shamrock a
            security interest in all of its assets including, but not limited
            to, . . . its motor vehicle inventory, consigned goods and
            chattel paper . . . [which the Debtor] perfects . . . in
            accordance with applicable law . . . .” Id.;

         d. the Debtor “obtains capital – essentially, Shamrock’s
            ‘inventory’ – through loans from various individual
            noteholders . . . .” Id. at 3.

         e. “For years . . .” prior to the petition date, the Debtor “has
            retained David Pierce, CPA . . . and Keith Harris, CPA . . .
            as Shamrock’s accountants and tax advisors. In this
            capacity, Pierce and Harris solicited investments and loans
            into Shamrock from their respective contacts . . . .” Id. at 3;

         f. 86 individuals loaned the Debtor $17,444,233.39 under
            promissory notes (“Notes”) solicited by Messrs. Pierce and
            Harris. Id. at 3-4.

         g. the Debtor paid Messrs. Pierce and Harris “fees and other
            amounts calculated based upon the amounts they obtained
            as investments . . . .” Id. at 3;

         h. the Notes accrue interest at 12%-13% APR. Id.;

         i. Mr. Devaney executed the Notes as “an additional maker
            or guarantor . . . .” Id.;

         j. the Debtor “executed and delivered security agreements to
            the noteholders to secure the payment of the notes . . . ;”
            Id. at 3-4;

         k. Messrs. Pierce and Harris drafted the Notes and the




                                        3
Case 21-10315       Doc 98    Filed 04/09/21 Entered 04/09/21 07:37:19      Desc Main
                               Document     Page 4 of 19



                 security agreements.1 Id.;

              l. “only a handful of noteholders recorded financing
                 statements pursuant to Article 9 of the Uniform
                 Commercial Code, and thus most of the security interests
                 securing the notes are not properly perfected under
                 applicable law . . . .” Id. at 4;

              m. “none of the recorded financing statements describe the
                 collateral as including accounts receivable or notes
                 receivable – Shamrock does not believe that any of its cash,
                 therefore is cash collateral within the meaning of 11 U.S.C.
                 § 363 . . . .” Id.;

              n. through February 28, 2021, the Debtor has realized
                 cumulative accrual basis losses of ($8,905,771.79). Docket
                 #3-1; and

              o. as of February 28, 2021, the Debtor’s liabilities exceeded its
                 assets by $8,800,831.55. Id.

        8.       The Debtor’s list of top 20 creditors consists exclusively of

 noteholders.      Docket #1 at 8-9.       Their claims rage from $205,205.73 to

 $2,106,774.18. Id.

        9.       All of the noteholders’ claims are listed as “contingent.” Id.

        10.      No court has ruled on the enforceability of the noteholders’ claims

 or the validity and priority of their security interests and liens. See 11 U.S.C. §

 502.




 1
  “Shamrock had virtually no role in the negotiation of the terms of the security
 agreements or the drafting of the security agreements . . . .” Id.

                                              4
Case 21-10315       Doc 98     Filed 04/09/21 Entered 04/09/21 07:37:19     Desc Main
                                Document     Page 5 of 19



        B.       The Debtor’s testimony about Mr. Harris at the April 5, 2021
                 section 341 first meeting of creditors.

        11.      According to testimony at the Debtor’s April 5, 2021 section 341

 first meeting of creditors:

              a. Mr. Pierce’s and Mr. Harris’ commissions were not one-
                 time payments based upon new Notes sold to noteholders;

              b. rather, the Debtor made annual payments to them equaling
                 5% of all outstanding Notes;

              c. Mr. Pierce’s annual fees totaled $180,000 in 2019 and
                 $126,000 in 2020;

              d. the Debtor categorized Mr. Pierce’s commission expense as
                 “Financing Fees (Marketer)” on its income statement;

              e. the Debtor carried Mr. Harris’ commission expense as
                 “Professional Fees” on its income statement;

              f. at Mr. Harris’ request, the Debtor paid out $200,000 to Mr.
                 Harris’ daughter in 2018 so that she could buy a
                 condominium;

              g. Mr. Harris claimed the Debtor owed him that amount in
                 commissions;

              h. the Debtor could not verify that he was owed the $200,000
                 at that time;

              i. Mr. Harris did not issue Form 1099s to himself on behalf
                 of the Debtor for certain payments; and

              j. the Debtor never registered the Notes with the
                 Massachusetts Secretary of the Commonwealth, Securities
                 Division and/or the Securities and Exchange Commission.




                                           5
Case 21-10315    Doc 98    Filed 04/09/21 Entered 04/09/21 07:37:19       Desc Main
                            Document     Page 6 of 19



       C.     The United States Trustee moves for the entry of an order
              directing the appointment of a chapter 11 trustee under 11
              U.S.C. § 1104(a)(1) and (e) for “cause,” including fraud,
              dishonesty, incompetence or gross mismanagement by the
              Debtor’s current management.

       12.    On April 6, 2021, the United States Trustee filed a motion for

 entry of an order directing the appointment of a chapter 11 trustee under 11

 U.S.C. § 1104(a)(1) and (e), arguing, among other things, that the Debtor’s

 issuance of the Notes and the failure of its internal controls constitutes

 “cause,” including fraud, dishonesty, incompetence and gross mismanagement

 of the affairs of the Debtor by its current management and that the

 appointment of a trustee would be in the interests of creditors and other

 interests of the estate. Docket #82.

       13.    The United States Trustee also argued that appointment of a

 chapter 11 trustee was in the interests of creditors and other interests of the

 estate under 11 U.S.C. § 1104(a)(2) and (e) for the same reasons. Id.

       14.    That same day, the Court scheduled a non-evidentiary hearing on

 the trustee motion for April 21, 2021. Docket #86.

       15.    The Debtor must answer the trustee motion on or before April 20,

 2021. Id.

 STATUTORY FRAMEWORK

       16.    Under Rule 2004, any party in interest can request that the Court

 order the examination of any entity about “the acts, conduct, or property or . . .

                                          6
Case 21-10315     Doc 98    Filed 04/09/21 Entered 04/09/21 07:37:19       Desc Main
                             Document     Page 7 of 19



 the liabilities and financial condition of the debtor, or . . . any matter which may

 affect the administration of the debtor’s estate, or . . . the debtor’s right to a

 discharge . . . .” Fed. R. Bankr. P. 2004(b) (broadly defining the scope of an

 examination). See 9 COLLIER ON BANKRUPTCY (Alan N. Resnick & Henry J.

 Sommer, eds., ¶s 2004.01 and .02 16th ed. rev. 2021).

        17.    The Court can compel attendance at an oral deposition. It can also

 require document production. Fed. R. Bankr. P. 2004(c).

 ARGUMENT

        A.     In its pleadings and the testimony at the section 341
               meeting, the Debtor implies that Mr. Harris is responsible
               for its pre-petition problems.

        18.    Mr. Devaney’s declaration (Docket #3), the Debtor’s cash

 collateral motion (Docket #4) and the testimony at the section 341 meeting

 clearly suggest that the Debtor intends to oppose the trustee motion by

 attributing some of its pre-petition problems to Mr. Harris.

        19.    Because the April 21, 2021 hearing is non-evidentiary, however,

 Mr. Harris will not testify.

        B.     Understanding Mr. Harris’ version of events in advance of
               the April 21, 2021 hearing is important.

        20.    The United States Trustee submits that it is important for all

 parties, including the Debtor, to understand Mr. Harris’ version of events in

 advance of the hearing.


                                          7
Case 21-10315    Doc 98    Filed 04/09/21 Entered 04/09/21 07:37:19        Desc Main
                            Document     Page 8 of 19



        21.    Accordingly, ordering Mr. Harris to appear for his deposition and

 to produce the Documents is necessary for the proper administration of the

 Debtor’s bankruptcy case and relates to its acts, conduct, property, liabilities and

 financial condition. Fed. R. Bankr. P. 2004. See COLLIER at ¶s 2004.01 and .02

 (analyzing broad scope of Rule 2004) and In re GHR Companies, Inc., 41 B.R. 655,

 660 (Bankr. D. Mass 1984).

 REQUEST FOR EXPEDITED CONSIDERATION

        22.    The United States Trustee believes that eliciting testimony from

 Mr. Harris prior to the April 21, 2021 hearing is necessary to understand the

 totality of the circumstances attending the Debtor’s issuing the Notes and how

 the Debtor conducted its business and maintained internal controls prior to the

 petition date. United Surety & Indemnity Co. v. Lopez-Munoz (In re Lopez-Munoz),

 553 B.R. 179, 190 (B.A.P. 1st Cir. 2016), affirmed, 866 F.3d 487 (1st Cir. 2017).

        23.    Accordingly, emergency consideration of this motion is necessary.

 MLBR 9013-1(g).

        24.    The United States Trustee has attempted to arrange a mutually

 convenient time for an interview with or deposition of Mr. Harris with his

 counsel.

        25.    The United States Trustee will provide all counsel with a pdf

 binder of exhibits in advance of the deposition.

        26.    The United States Trustee reserves all rights to request further oral

                                          8
Case 21-10315     Doc 98   Filed 04/09/21 Entered 04/09/21 07:37:19     Desc Main
                            Document     Page 9 of 19



 depositions and document production from Mr. Harris under Fed. R. Bankr. P.

 2004(a), if necessary.

 RELIEF REQUESTED

        For these reasons, the United States Trustee requests that the Court

 enter orders: i) scheduling this motion for an emergency hearing under

 MLBR 9013-1(g); ii) requiring Mr. Keith Harris to appear by remote

 videoconference (Microsoft Teams, which can be joined by browser, upon

 invitation) for an oral examination on Friday, April 16, 2021 beginning at

 10:00 a.m.; iii) requiring Mr. Harris to produce the Documents described in the

 attached Exhibit “A” by electronic means in pdf format, including by drop box,

 Microsoft OneDrive folder share, email or some other mutually convenient

 method agreed upon by the parties, at or before 12:00 p.m. Noon on

 Monday, May 24, 2021; iv) authorizing the United States Trustee to issue

 subpoenas requiring Mr. Harris to attend the deposition and to produce

 documents at the dates and times above; and v) granting him all such other and

 further legal and equitable relief to which he may be entitled.




                                         9
Case 21-10315    Doc 98   Filed 04/09/21 Entered 04/09/21 07:37:19   Desc Main
                          Document      Page 10 of 19



                                 Respectfully submitted,

                                 WILLIAM K. HARRINGTON
                                 UNITED STATES TRUSTEE
                                 REGION 1

                          By:    /s/ Eric K. Bradford
                                 Eric K. Bradford BBO#560231
                                 United States Department of Justice
                                 John W. McCormack Post Office & Courthouse
                                 5 Post Office Square, 10th Floor, Suite 1000
                                 Boston, MA 02109-3934
                                 PHONE: (202) 306-3815
                                 FAX: (617) 565-6368
                                 Eric.K.Bradford@USDOJ.gov

 Dated: April 9, 2021.




                                      10
Case 21-10315    Doc 98   Filed 04/09/21 Entered 04/09/21 07:37:19      Desc Main
                          Document      Page 11 of 19



                         CERTIFICATE OF SERVICE

        I certify that on April 9, 2021, true and correct copies of the foregoing
 motion were served via CM/ECF only upon the individuals who have filed
 notices of appearance in the Court’s CM/ECF database, including the Debtor’s
 Attorney, Jeffrey D. Sternklar, Esq. and Mr. Harris’ attorneys, Dennis Ford
 Eagan, Esq. and Thomas Nicholson, Esq.

                                  WILLIAM K. HARRINGTON
                                  UNITED STATES TRUSTEE
                                  REGION 1

                           By:    /s/ Eric K. Bradford
                                  Eric K. Bradford BBO#560231
                                  United States Department of Justice
                                  John W. McCormack Post Office & Courthouse
                                  5 Post Office Square, 10th Floor, Suite 1000
                                  Boston, MA 02109-3934
                                  PHONE: (202) 306-3815
                                  FAX: (617) 565-6368
                                  Eric.K.Bradford@USDOJ.gov

 Dated: April 9, 2021.

 BY EMAIL:

 Thomas Nicholson, Esq.
 Finneran & Nicholson, P.C.
 30 Green Street
 Newburyport, MA 01950
 (Thomas@finnic.com)

 BY CM/ECF:

 Dennis Eagan on behalf of Creditor Keith A. Harris
 dennis@finnic.com

 Andrew W. Evans on behalf of Creditor Leonard Bonfanti
 andrew@evansevanslaw.com,
 lmdevansevanslaw@gmail.com,g36335@notify.cincompass.com,R56960@notify.b
 estcase.com,r56960@notify.bestcase.com,susan@evansevanslaw.com

                                        11
Case 21-10315   Doc 98   Filed 04/09/21 Entered 04/09/21 07:37:19   Desc Main
                         Document      Page 12 of 19




 Andrew W. Evans on behalf of Creditor Mary Bonfanti
 andrew@evansevanslaw.com,
 lmdevansevanslaw@gmail.com,g36335@notify.cincompass.com,R56960@notify.b
 estcase.com,r56960@notify.bestcase.com,susan@evansevanslaw.com

 Thomas J. Flannagan on behalf of Creditor David W Pierce
 tflannagan@mhdpc.com

 Michael Grant on behalf of Creditor Source One Financial Corporation
 MTGrant@duanemorris.com, mmmilne@duanemorris.com

 Bill N. Jacob on behalf of Creditor Burke Family Trust
 bnjlaw@hotmail.com, jacob.billr99919@notify.bestcase.com

 Bill N. Jacob on behalf of Creditor Sheila Burke
 bnjlaw@hotmail.com, jacob.billr99919@notify.bestcase.com

 Bill N. Jacob on behalf of Creditor William Downey
 bnjlaw@hotmail.com, jacob.billr99919@notify.bestcase.com

 David B. Madoff on behalf of Creditor DJJD, Inc.
 madoff@mandkllp.com, alston@mandkllp.com

 David B. Madoff on behalf of Creditor Damian Robert
 madoff@mandkllp.com, alston@mandkllp.com

 Harold B. Murphy on behalf of Creditor Walsh Construction
 bankruptcy@murphyking.com, dkonusevska@murphyking.com

 Harold B. Murphy on behalf of Creditor Gail Annis
 bankruptcy@murphyking.com, dkonusevska@murphyking.com

 Harold B. Murphy on behalf of Creditor John H. Ellis
 bankruptcy@murphyking.com, dkonusevska@murphyking.com

 Harold B. Murphy on behalf of Creditor Rolanda Lee Sturtevant
 bankruptcy@murphyking.com, dkonusevska@murphyking.com

 Harold B. Murphy on behalf of Creditor Rupert Annis
 bankruptcy@murphyking.com, dkonusevska@murphyking.com

                                     12
Case 21-10315    Doc 98   Filed 04/09/21 Entered 04/09/21 07:37:19   Desc Main
                          Document      Page 13 of 19




 Thomas G. Nicholson on behalf of Creditor Keith A. Harris
 thomas@finnic.com

 Christopher W. Parker on behalf of Creditor Kathy F. Pierce
 cparker@metaxasbrown.com, smcsweeney@metaxasbrown.com


 Christopher W. Parker on behalf of Creditor Todd M. Pierce
 cparker@metaxasbrown.com, smcsweeney@metaxasbrown.com

 Steffani Pelton on behalf of Creditor DJJD, Inc.
 pelton@mandkllp.com

 Steffani Pelton on behalf of Creditor Damian Robert
 pelton@mandkllp.com

 Mark W. Powers on behalf of Creditor John Morin
 mpowers@bowditch.com, sfleming@bowditch.com

 Kirk P. Rothemich on behalf of Creditor Alfred Lausten
 rothemichlaw@aol.com, rothemichkr94007@notify.bestcase.com

 Kirk P. Rothemich on behalf of Creditor Colette Willis
 rothemichlaw@aol.com, rothemichkr94007@notify.bestcase.com

 Kirk P. Rothemich on behalf of Creditor Douglas Lausten
 rothemichlaw@aol.com, rothemichkr94007@notify.bestcase.com

 Kirk P. Rothemich on behalf of Creditor Susan Lindh
 rothemichlaw@aol.com, rothemichkr94007@notify.bestcase.com

 Jeffrey D. Sternklar on behalf of Debtor Shamrock Finance LLC
 jeffrey@sternklarlaw.com, jdsternklar@yahoo.com;r60083@notify.bestcase.com

 Herbert Weinberg on behalf of Creditor Lawrence P. Kaplan
 hweinberg@jrhwlaw.com,
 herbweinberglaw@gmail.com;weinberghr70490@notify.bestcase.com;rprizio@jrh
 wlaw.com;bmessina@jrhwlaw.com




                                       13
Case 21-10315    Doc 98   Filed 04/09/21 Entered 04/09/21 07:37:19     Desc Main
                          Document      Page 14 of 19



                     CERTIFICATE OF CONFERENCE

        I certify that I spoke by telephone and exchanged emails with Mr. Harris’
 attorney, Thomas Nicholson, Esq., on April 8, 2021 regarding the foregoing
 motion. I also sent him a draft.

       We had exchanged an email and voicemail message on April 6 and 7, 2021.

       We reached no agreement on the requested relief.

                                  WILLIAM K. HARRINGTON
                                  UNITED STATES TRUSTEE,
                                  REGION 1

                           By:    /s/ Eric K. Bradford
                                  Eric K. Bradford BBO#560231
                                  Department of Justice
                                  John W. McCormack Post Office & Courthouse
                                  5 Post Office Square, 10th Floor, Suite 1000
                                  Boston, MA 02109-3934
                                  PHONE: (202) 306-3815
                                  FAX: (617) 565-6368
                                  Eric.K.Bradford@USDOJ.gov

 Dated: April 9, 2021.




                                       14
Case 21-10315    Doc 98    Filed 04/09/21 Entered 04/09/21 07:37:19      Desc Main
                           Document      Page 15 of 19



                                   EXHIBIT “A”
 I.
 INSTRUCTIONS

        1.      You are required to respond to this request for production of
 Documents (as defined herein) and tangible things by drawing on all materials
 in your possession, ownership, custody, or control, actual or constructive,
 including materials that you have a right to secure from any other source.
 These sources include, but are not limited to, your employees, agents, managing
 agents, attorneys, representatives, accountants, clients, investment bankers,
 consultants, advisors, officers, directors, or representatives of any type
 whatsoever. These sources further include, but are not limited to, your
 predecessors, successors, parents, subsidiaries, affiliates, divisions, and their
 respective employees, agents, managing agents, attorneys, representatives,
 accountants, clients, investment bankers, consultants, advisors, officers,
 directors, or representatives of any type whatsoever.

        2.      If any Document or tangible thing herein requested was, but no
 longer is, in your possession or subject to your control, whether actual or
 constructive, state what disposition was made of the Document or tangible
 thing, why such disposition was made, to whom the Document or tangible
 thing was transferred or delivered if applicable, where the Document or
 tangible thing presently is located, and the date or dates (or approximate date
 or dates) on which such disposition was made.

        3.     In the event that you file a proper and timely objection to any
 portion of any individual request for the production of Documents or tangible
 things presented herein, you are required to respond to all other portions of
 that request that do not fall within the ambit of your objection.

        4.     If any portion of any Document or tangible thing is responsive to
 any production request herein, then the entire Document or tangible thing
 must be produced. If any requested Document or tangible thing cannot be
 produced in full, then you must produce that Document or tangible thing to
 the greatest extent possible. Whenever a document or tangible thing is not
 produced in full, or is produced in redacted form, you must indicate such on
 the Document or tangible thing produced.

      5.     If any Document or tangible thing responsive to a
 production request herein is withheld in whole or in part, for any reason
 whatsoever, including, but not limited to, any claim of privilege,

                                        15
Case 21-10315    Doc 98    Filed 04/09/21 Entered 04/09/21 07:37:19      Desc Main
                           Document      Page 16 of 19



 confidentiality, or trade secret, then you must state with respect to each
 such Document, tangible thing, or withheld portion thereof: (a) the
 privilege or ground under which it is being withheld; (b) a description of
 the subject matter thereof; (c) the identity of its author or creator; (d) the
 identity of all persons to whom it is addressed and all persons to whom
 copies thereof have ever been furnished; (e) the date thereof; and (f) the
 current custodian and location thereof.

        6.    If there do not exist Documents or tangible things responsive to a
 specific production request herein, then you must indicate such in your written
 response hereto.

        7.     The Documents or tangible things produced in response hereto
 shall be segregated and clearly marked or labeled so as to correspond to the
 specific production requests to which such Documents or tangible things are
 responsive and are being produced. Otherwise, such Documents or tangible
 things shall be produced as they are kept in the usual course of business,
 including the production of files from which such Documents or tangible
 things are taken.

        8.     This is a continuing request for production of Documents and
 tangible things. Thus, if after making your initial production(s), you become
 aware of any additional responsive Documents or tangible things in your
 possession, ownership, custody or control (actual or constructive), including
 materials which you have a right to secure from any other source, you are
 required without further request to produce, or to make available for inspection
 or copying, such additional Documents or tangible things.

       9.    Unless otherwise specified in any individual request, you
 must produce all responsive Documents generated or created at any time
 up to and including the present.

 II.
 DEFINITIONS

        1.     Communication. The term “communication” means the
 transmittal of information (in the form of facts, ideas, inquiries, or otherwise)
 by any means, including, without limitation, email, text, telephone or in writing
 of any kind.




                                        16
Case 21-10315    Doc 98    Filed 04/09/21 Entered 04/09/21 07:37:19      Desc Main
                           Document      Page 17 of 19



        2.     Concerning. The term “concerning” means referring to,
 describing, evidencing, or constituting.

       3.     Debtors. The term “Debtor” means Shamrock Finance LLC, the
 chapter 11 debtor in case number 21-10315-FJB.

         4.      Documents. The term “documents” includes, but is not limited
 to, the following materials: any and all papers, documents, correspondence,
 letters, manuals, computer disks (including floppy diskettes, zip disks, CD-
 ROMs and hard drives), backup tapes, data electronically stored (including
 archival and backup copies of files containing data, as well as files or parts of
 files which may have been deleted by the user but which are nevertheless
 recoverable by any means), other data, photographs, videos, surveys, drawings,
 films, schematics, other computer generated information, handwritten or
 typewritten notes, charts, graphs, publications, diagrams, journals, calendars,
 diaries, logs, log books, messages, reports, or any other papers or writings or
 communications or summaries thereof.

        5.      Notes. The term “Notes” means promissory notes executed by
 Mr. Devaney and made payable to individual noteholders that the Debtor used
 to capitalize its operations.

         6.   Noteholders. The term “Noteholders” means individuals or
 entities who purchased Notes.

       7.     Person. The term “person” is defined as any natural person or
 any business, legal or governmental entity or association.

       8.     Refer or Refers to. The term “refer” or “refer to” means
 mentioning, discussing, making reference to or relating to in any way.

        9.      Relate or Relates to. The term “relate” or “relates to” means
 constituting, defining concerning embodying, reflecting, identifying, stating,
 referring to, dealing with or in any way pertaining to.

        10. Where appropriate, the use of the singular includes the plural and
 the use of the plural includes the singular.




                                        17
Case 21-10315    Doc 98    Filed 04/09/21 Entered 04/09/21 07:37:19       Desc Main
                           Document      Page 18 of 19



 III.
 REQUESTED DOCUMENTS AND TANGIBLE THINGS

       The terms defined in Section II and the foregoing motion above have
 the same meaning here. The United States Trustee requests that the Debtor
 produce to his counsel, as set forth above, and permit him to inspect and to
 copy as aforesaid the following:

        1.     All documents concerning, or which record, reflect or relate to
 any joint defense agreement to which Mr. Harris is a party in any ongoing or
 potential investigation or legal or administrative action related to the Debtor or
 the Notes.

       2.     All documents concerning, or which record, reflect or relate to
 representations made by Mr. Harris, Mr. Pierce, Mr. Delaney and/or the
 Debtor to actual or prospective Noteholders regarding the yields, safety and/or
 secured status of the Notes.

        3.     All documents concerning, or which record, reflect or relate to
 communications between Mr. Harris, Mr. Pierce, Mr. Delaney and/or the
 Debtor and any actual or prospective Noteholder regarding category 2 above
 for the period January 1, 2011 through the present.

      4.      All documents concerning, or which record, reflect or relate to
 Mr. Harris’ employment arrangement(s) with the Debtor.

        5.     All documents concerning, or which record, reflect or relate to
 Mr. Harris’ compensation arrangement(s) with the Debtor, including payments
 related to the sale of the Notes.

        6.     All documents concerning, or which record, reflect or relate to
 payments or transfers from the Debtor to any relative of Mr. Harris,’ including
 his daughter.

       7.    All documents concerning, or which record, reflect or relate to
 communications between Mr. Harris, Mr. Devaney, the Debtor or anyone
 working with or for the Debtor regarding categories 4, 5 and 6 above for the
 period March 12, 2016 through the present.




                                         18
Case 21-10315    Doc 98   Filed 04/09/21 Entered 04/09/21 07:37:19     Desc Main
                          Document      Page 19 of 19



       8.     All documents concerning, or which record, reflect or relate to the
 Debtor’s issuing Form 1099s to Mr. Harris for the period March 12, 2016
 through the present.

        9.   All documents concerning, or which record, reflect or relate to
 communications regarding payments or amounts owing to any Noteholder for
 the period March 12, 2016 through the present.

       10. All documents concerning, or which record, reflect or relate to
 Mr. Harris’ Federal and state income tax returns for the years 2018, 2019 and
 2020, whether individual or joint, including all forms, such as Forms W-2 and
 1099 and Schedules E and K-1.




                                       19
